 

Exhibit 10.9

 

September 7, 2018

 

Concrete Pumping Holdings, Inc.

c/o Peninsula Pacific

10250 Constellation Blvd #2230

Los Angeles, CA 90067

Attention: Mary Ellen Kanoff, General Counsel

 

BBCP Investors, LLC

c/o Peninsula Pacific

10250 Constellation Blvd #2230

Los Angeles, CA 90067

Attention: Mary Ellen Kanoff, General Counsel

 

Re: Expense Reimbursement and Share Cancellation

 

Ladies and Gentlemen:

 

Reference is made to each of: (i) that certain Agreement and Plan of Merger,
dated as of the date hereof (the “Merger Agreement”), by and among Concrete
Pumping Holdings Acquisition Corp., a Delaware corporation and wholly owned
subsidiary of Industrea (“Newco”), Industrea Acquisition Corp., a Delaware
corporation (“Industrea”), Concrete Pumping Intermediate Acquisition Corp., a
Delaware corporation and a wholly owned subsidiary of Newco (“Concrete Parent”),
Concrete Pumping Merger Sub Inc., a Delaware corporation and a wholly owned
subsidiary of Concrete Parent (“Concrete Merger Sub”), Industrea Acquisition
Merger Sub Inc., a Delaware corporation and a wholly owned subsidiary of Newco
(“Industrea Merger Sub”), Concrete Pumping Holdings, Inc., a Delaware
corporation (the “Company”) and PGP Investors, LLC, a Delaware limited liability
company, solely in its capacity as the Holder Representative thereunder, and
(ii) that certain Rollover Agreement, dated as of the date hereof (the “Rollover
Agreement”), by and among, Newco, the Company and BBCP Investors, LLC (“BBCPI”).
As a condition and material inducement to each of the Company’s and BBCPI’s
execution and delivery of the Merger Agreement and the Rollover Agreement,
respectively, and agreement to contemplate the transactions contemplated thereby
(the “Contemplated Transactions”), each of Industrea, Argand Partners Fund, LP
(“Argand”), Industrea Alexandria LLC (“Industrea Alexandria”), the Company and
BBCPI agrees as follows:

 

1.Expense Reimbursement. In the event that the Merger Agreement is terminated by
the Company pursuant to Sections 10.1(c)(i), 10.1(c)(iv) or 10.1(c)(v) thereof
(the “Reimbursement Trigger Event”), Argand agrees to pay, or cause to be paid,
to the Company, by wire transfer of immediately available funds, an amount equal
to the Reimbursement Amount. Such payment by Argand shall be made no later than
five business days following the later to occur of (a) such Reimbursement
Trigger Event and (b) the receipt by Argand of reasonable documentation
(including applicable invoices) for the Reimbursement Amount. For purposes of
this paragraph 1, “Reimbursement Amount” means the documented out-of-pocket fees
and expenses of the Company and its subsidiaries that are payable to third party
service providers (i.e., attorneys, accountants, financial advisors, investment
banks and consultants) engaged by the Company or its subsidiaries in connection
with the Contemplated Transactions and the preparation and negotiation of the
Merger Agreement; provided, that in no event shall the Reimbursement Amount
exceed (and Argand shall not be obligated to reimburse the Company in excess of)
$3,000,000. For the avoidance of doubt, the expense reimbursement contemplated
by this paragraph 1 shall be in addition to, and not in limitation of, any other
rights and remedies available to the Company in connection with the Merger
Agreement and the Contemplated Transactions.

 

 

 

 

2.Cancellation of Shares. At the Rollover Closing (as defined in the Rollover
Agreement), without requiring any further action from Newco, Industrea or
Industrea Alexandria, Industrea Alexandria shall surrender and Industrea shall
cancel for no consideration, a number of shares of Industrea Class B Common
Stock (or at Industrea Alexandria’s option, shares of Industrea Class A Common
Stock) (rounded up to the nearest whole share) equal to ten percent (10%) of the
aggregate number of Additional Newco Common Shares (as defined in the Rollover
Agreement), if any, required to be issued and delivered to BBCPI pursuant to the
Rollover Agreement. At the Rollover Closing, Industrea Alexandria will surrender
to Industrea all certificates representing shares of Industrea Class B Common
Stock (or, if applicable, Industrea Class A Common Stock) cancelled in
accordance with the immediately preceding sentence. For the avoidance of doubt,
Industrea Alexandria shall not be entitled to receive any Newco Common Shares
(as defined in the Rollover Agreement) in respect of such cancelled shares of
Industrea Class B Common Stock (or, if applicable, Industrea Class A Common
Stock) in connection with the Industrea Merger (as defined in the Merger
Agreement).

 

3.Waiver of Adjustment to Initial Conversion Ratio. Pursuant to and in
accordance with Section 4.3(b)(ii) of the Amended and Restated Certificate of
Incorporation of Industrea (the “Industrea Charter”), Industrea Alexandria, as
the holder of a majority of the issued and outstanding shares of Industrea Class
B Common Stock as of the date hereof, hereby fully and irrevocably waives the
rights of the holders of Class B Common Stock to any adjustment to the Initial
Conversion Ratio pursuant to Section 4.3(b) of the Industrea Charter in the
event that BBCPI is required to contribute any Additional Rollover Shares to
Newco at the Rollover Closing pursuant to the terms of the Rollover Agreement
and, in such case, without limiting the effect of paragraph 2 above, all shares
of Industrea Class B Common Stock issued and outstanding shall be convertible
into shares of Industrea Class A Common Stock on a one-for-one basis. Further,
in the event that BBCPI is not required to contribute any Additional Rollover
Shares to Newco at the Rollover Closing pursuant to the terms of the Rollover
Agreement, the adjustment to the Initial Conversion Ratio pursuant to Section
4.3(b)(ii) of the Industrea Charter shall be limited such that the maximum total
number of additional shares of Industrea Class A Common Stock that the holders
of Industrea Class B Common Stock receive as a result of any conversion of the
shares of Industrea Class B Common Stock into shares of Industrea Class A Common
Stock in excess of the total number of shares of Industrea Class A Common that
the holders of Industrea Class B Common Stock would receive as a result of a
conversion of the shares of Industrea Class B Common Stock on a one-for-one
basis shall be the sum of (i) 1,523,965 plus (ii) the product of (x) the total
number of shares of Industrea Class A Common Stock purchased by Argand pursuant
to Section 2 of the Argand Subscription Agreement (as defined in the Merger
Agreement), multiplied by (y) 0.25 (for the avoidance of doubt, such product of
clauses (x) and (y) shall in no event exceed 612,745, and the sum of clauses (i)
and (ii) shall in no event exceed 2,136,710). Any adjustment to the Initial
Conversion Ratio other than as set forth in the immediately preceding sentence
is hereby fully and irrevocably waived by Industrea Alexandria, as the holder of
a majority of the issued and outstanding shares of Industrea Class B Common
Stock, on behalf of the holders of Industrea Class B Common Stock. In no event
shall Industrea or Industrea Alexandria authorize, effect or otherwise permit
(a) any amendment to the Industrea Charter (including Section 4.3(b)(ii)
thereof), except as a result of the Industrea Merger in accordance with the
terms of the Merger Agreement, (b) any conversion of shares of Industrea Class B
Common Stock in a manner inconsistent with this paragraph 3, or (c) any decrease
to the price per share at which shares of Industrea Class A Common Stock may be
purchased upon exercise of any Warrants (as defined in the Merger Agreement).

 

 

 

 

4.Governing Law and Consent to Exclusive Jurisdiction. This letter agreement and
any controversy arising with respect hereto based upon, arising out of or
related to this letter agreement or the transactions contemplated hereby may be
brought in the Delaware Chancery Court (or, if the Delaware Chancery Court shall
be unavailable, any other court of the State of Delaware or, in the case of
claims to which the federal courts have subject matter jurisdiction, any federal
court of the United States of America sitting in the State of Delaware), and, in
each case, appellate courts therefrom, and each of the parties irrevocably
submits to the exclusive jurisdiction of each such court in any such
controversy, waives any objection it may now or hereafter have to personal
jurisdiction, venue or to convenience of forum, agrees that all claims in
respect of such controversy shall be heard and determined only in any such
court, and agrees not to bring any action arising out of or relating to this
letter agreement or the transactions contemplated hereby in any other court.
Nothing herein contained shall be deemed to affect the right of any party to
serve process in any manner permitted by law or to commence legal proceedings or
otherwise proceed against any other party in any other jurisdiction, in each
case, to enforce judgments obtained in any action brought pursuant to this
Section 2. Each party hereto hereby waives, to the fullest extent permitted by
applicable law, any right it may have to a trial by jury in any legal proceeding
directly or indirectly arising out of or relating to this letter agreement.

 

5.Miscellaneous. This letter agreement contains the entire agreement between the
parties to this letter agreement concerning the matters addressed herein and
supersedes any and all prior and contemporaneous agreements, arrangements,
understandings and representations, whether oral or written, relating to the
matters provided for herein. This letter agreement may be executed in
counterparts, each of which shall be deemed to be an original, but all of which
together shall constitute one agreement. Delivery of an executed counterpart of
this letter agreement by facsimile or other electronic communication shall be
effective as delivery of a manually executed counterpart of this letter
agreement. Nothing herein is intended or shall be construed to confer upon any
person or entity other than the parties hereto and their successors or assigns
(whom this letter agreement shall be binding upon), any rights or remedies under
or by reason of this letter agreement.

 

[Signature page follows]

 

 

 

 

 

  Very truly yours,       Argand Partners Fund, LP       By: Argand Partners
Fund GP, LP, its General Partner   By: Argand Partners GP-GP Ltd, its General
Partner         By: /s/ Howard Morgan     Name: Howard Morgan     Title:
Director       Industrea Alexandria, LLC         By: /s/ Howard Morgan     Name:
Howard Morgan     Title: Manager       Industrea Acquisition Corp.         By:
/s/ Howard Morgan     Name: Howard Morgan     Title: Chief Executive Officer    
  ACCEPTED AND AGREED TO AS OF September 7, 2018:       Concrete Pumping
Holdings, Inc.         By: /s/ Bruce Young     Name: Bruce Young     Title:
President and Chief Executive Officer       BBCP Investors, LLC   By: PGP
Investors, LLC   Its: Sole Member   By: PGP Manager, LLC, its Manager   By: PGP
Advisors, LLC, its Manager         By: /s/ M. Brent Stevens     Name: M. Brent
Stevens     Title: Manager

 

 

 